Tilson, Judge:
The question involved in the appeals listed in schedule A, hereto attached and made a part hereof, is whether or not a so-called commission of 5 per centum should be included as a part of the value of the merchandise. This amount was deducted by the importers in making entry, and was added back by the appraiser as a part of the dutiable value of the merchandise.
I find from an examination of the record that the weight of the evidence fails to establish that this so-called commission is not a part of the dutiable value of the merchandise. I, therefore, find that the proper dutiable value of the merchandise covered by said appeals is the value found by the appraiser. Judgment will be rendered accordingly.